Citation Nr: 0737719	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  97-24 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD), from February 3, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The veteran had active service from January 1952 to December 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision in which 
the RO granted service connection for PTSD and assigned a 10 
percent rating, effective the September 25, 1995 date of 
claim.  The veteran filed a notice of disagreement (NOD) with 
the 10 percent rating in August 1996, and the RO issued a 
statement of the case (SOC) in August 1996.

The RO increased the rating for the veteran's PTSD from 10 to 
30 percent, as reflected in an August 1997 supplemental SOC 
(SSOC).  The RO again increased the rating for the veteran's 
PTSD, from 30 to 50 percent, as reflected in an August 1998 
SSOC.  Both increases were effective September 25, 1995.  The 
RO continued the 50 percent rating, as reflected in an April 
2000 SSOC.

The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in May 2000.  The 
veteran indicated in this document that he wanted a 100 
percent rating for his PTSD.  The RO continued the 50 percent 
rating in a December 2003 SSOC.

In February 1998, the veteran testified during an RO hearing 
before a decision review officer (DRO); a transcript of that 
hearing is of record.  

In October 2004, the veteran testified during a hearing 
before a Veterans Law Judge (VLJ) in Washington, D.C.; a 
transcript of the hearing is of record.  

In a February 2005 decision, the Board denied an initial 
rating for PTSD in excess of 50 percent, prior to February 3, 
1997, and granted a 70 percent rating for PTSD from February 
3, 1997.  The veteran filed an appeal with the United States 
Court of Appeals for Veterans Claims (Court).  In March 2006, 
the Court issued an Order granting a joint motion filed by 
counsel for both parties, vacating the February 2005 Board 
decision as to the denial of a rating in excess of 70 percent 
for PTSD, from February 3, 1997, and remanding the matter to 
the Board for further proceedings consistent with the joint 
motion.

After the veteran received notice that the VLJ who conducted 
his prior Board hearing was no longer with the Board, and he 
requested another Board hearing.  In September 2007, the 
veteran testified during a hearing before the undersigned 
Veterans Law Judge in Washington, D.C.; a transcript of that 
hearing is of record

As a final preliminary matter, the Board notes that, during 
the Board hearing, the veteran submitted additional evidence 
for consideration in connection with the claim on appeal, 
along with a waiver of RO jurisdiction of such evidence.  
This evidence consists of an August 2007 note from a doctor 
of osteopathy (D.O.) which indicates that the veteran's PTSD 
causes hypertension, which has caused kidney damage.  The 
Board notes that the veteran had previously withdrawn his 
claim for service connection for hypertension secondary to 
PTSD; given the subject matter of the note, the claim for 
hypertension and/or kidney damage secondary to PTSD is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since February 3, 1997, the veteran's PTSD has resulted 
in significant problems in his social interactions but he has 
had social contact with family and friends; his PTSD has 
resulted in some thought difficulties and behavioral problems 
but he had at least some mature behavior; and, although he 
expressed the subjective belief that he could not handle 
employment due to his PTSD symptoms, he retired due to age, 
not PTSD, and has been able to function in a manner that 
would, but for his age, allow him to obtain and maintain 
employment. 

3.  Since February 3, 1997, the veteran has been oriented, 
has denied hallucinations or delusions, has generally behaved 
appropriately by controlling his temper, has been able to 
perform activities of daily living including appropriate 
grooming, and had some memory loss but has been able to 
describe his family and employment history in detail.



CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD, 
from February 3, 1997, have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, 4.132, Diagnostic 
Code 9411 (as in effect prior to and since November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 &  Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a November 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for a higher rating for 
PTSD, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for the veteran to advise VA 
of and to submit any further evidence that is relevant to the 
claim.  After issuance of this letter, and opportunity for 
the veteran to respond, the December 2003 SSOC reflects 
readjudication of the claim.  Hence, the veteran is not shown 
to be prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

Regarding the Dingess/Hartman notice requirements, the Board 
notes that the SOC and SSOCs set forth the former and revised 
criteria for evaluating PTSD, satisfying a portion of the 
Dingess/Hartman requirements.  While the RO has not provided 
the veteran information as to the assignment of disability 
ratings or effective dates; one these facts, such omission is 
not shown to prejudice the veteran.  As the decision herein 
denies the claim for a rating higher than 70 percent for 
PTSD, no new disability rating or effective date is being, or 
is to be, assigned; thus, there is no possibility of 
prejudice to the veteran under the requirements of 
Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, VA outpatient treatment (VAOPT) records, and reports 
of VA examinations.  Also of record and considered in 
connection with the appeal are the transcripts of the 
veteran's RO and Board hearings, as well as various written 
statements submitted by the veteran and by his 
representative, on his behalf.

The Board notes that, although records associated with the 
veteran's reported receipt of Social Security Administration 
(SSA) disability payments are not of record, during the 
February 1998 RO hearing, the veteran indicated that he was 
receiving these payments due to a neck disability (p. 16).  
As the record reflects that these records have no bearing on 
the claim for a higher rating for PTSD (a different 
disability), no further action to obtain these records is 
warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. Part 4 (2007).  Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, 
however, as noted by the parties to the joint motion, the 
Board in its February 2005 decision appropriately cited 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), 
concerning the practice of "staged" ratings, in light of 
the fact that the veteran's appeal originated from the 
initial award of service connection for PTSD.  These are 
still considerations because the current rating, for the 
period from February 3, 1997, arose from the original grant 
of service connection.

The ratings for the veteran's PTSD have been assigned under 
Diagnostic Code (DC) 9411.  However, as addressed in more 
detail below, the actual criteria for rating psychiatric 
disorders, to include PTSD, were revised effective November 
7, 1996.  As there is no indication that the revised criteria 
are intended to have a retroactive effect, it would appear 
that the Board has the duty to adjudicate the claim only 
under the former criteria for any period prior to the 
effective date of the new diagnostic codes, and to consider 
the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).

Consistent with the above principles regarding retroactivity 
and the instructions in the joint motion, the Board will 
determine whether application of either the former or revised 
criteria warrants a 100 percent rating from February 3, 1997.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOGCPREC 3-2000 (Apr. 
10, 2000).  As the RO has considered both the former and 
revised applicable criteria, and has given the veteran notice 
of the revised criteria in the SOC and SSOCs, there is no due 
process bar to the Board also considering the claim in light 
of both the former and revised criteria.

Under the rating criteria in effect prior to November 7, 1996 
(and at the time of the June 1996 rating decision culminating 
in the instant appeal), PTSD was rated under a general rating 
formula for psychoneurotic disorders.  Under that general 
rating formula, a 70 percent evaluation required that the 
ability to establish and maintain effective or favorable 
relationships was severely impaired and that the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment of the ability to obtain or 
retain employment. 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1994).

To warrant a 100 percent rating, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual must have been demonstrably unable 
to obtain or retain employment.  Id.

As noted in the joint motion, the 100 percent rating criteria 
provides three independent bases for granting a 100 percent 
rating.  See Joint Motion, at 3 (citing Johnson v. Brown, 7 
Vet. App. 95, 97 (1994) (agreeing with memorandum by 
Secretary suggesting criteria listed in 38 C.F.R. § 4.132, DC 
9411 for 100 percent rating are each independent bases for 
granting such rating).  In the joint motion, the counsel for 
both parties noted that the Board failed to address whether 
the veteran whether the veteran was entitled to a 100 percent 
rating for his PTSD based on the third criterion, i.e., 
demonstrable inability to obtain or retain employment.  See 
Joint motion, at 4.  The parties noted "that this may be 
significant in light of" the RO's statement in its May 2001 
decision granting a total disability rating based on 
individual unemployability (TDIU), that the veteran's "PTSD 
symptoms are only partially controlled by medication and, as 
a result, his industrial impairment is such that he cannot 
pursue gainful employment."  See Joint Motion, p. 4 (citing 
May 2001 RO decision).  The Board will therefore address, in 
its analysis below, all of the criteria for a 100 percent 
rating in light of the full record.

Considering the pertinent evidence in light of the former 
criteria,  the Board finds that a rating in excess of 70 
percent is not warranted.

Since February 3, 1997, the medical evidence has not 
reflected that the veteran has been "virtually isolated from 
the community."  Although the February 1997, May 1998, 
January 2001, and December 2003 VA examination reports and 
the October 2004 Board hearing transcript reflect that the 
reportedly had diminished interest in activities, feelings of 
detachment, had no real close friends and rarely saw the 
friends that he did have, had disabling panic attacks as 
often as six times per week causing him to limit his 
activities outside of his house, rarely went out and avoided 
crowds, tended to isolate himself, was reluctant to accompany 
his wife on social outings, and was emotionally distant from 
his wife and children, the veteran also indicated during the 
examinations and  Board hearings that he had been married for 
many years, had four children, had some veteran friends, saw 
his children and grandchildren occasionally and was regularly 
visited by them, occasionally went dancing with his wife, had 
several regular acquaintances at his neighborhood Seven-
Eleven, and served on and attended regular meetings of his 
local school board.  The evidence thus reflects that the 
veteran contacts have not been  so adversely affected as to 
result in virtual isolation in the community; rather, 
although he had significant problems in his social 
interactions, the veteran nevertheless had social contact 
with family and friends.

The medical evidence also reflects that the veteran has not, 
during this time period, had totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  Although 
the February 1997, May 1998, January 2001, and December 2003 
VA examination reports and the October 2004 Board hearing 
transcript reflect that the veteran reported panic attacks, 
intrusive recollections, confused thoughts, poor memory and 
concentration, hypervigilance, extreme anger, frequent 
arguments with his wife, some suicidal ideation with no 
intent or plan, and road rage, he was, during VA 
examinations, oriented to place and person, with uncertainty 
only as to the precise date on the December 2003 VA 
examination (he was certain only of the month and year), 
normal and coherent in speech, logical and goal-oriented in 
thinking without underlying thought disorder.  During the 
examinations that, the veteran also indicted that, although 
he and his wife argued frequently, they had had no physical 
confrontations for a long time.  Thus, the veteran's symptoms 
have not been shown to be totally incapacitating or nor has 
there been gross repudiation of reality with disturbed 
thought.  Moreover, these symptoms have not resulted in 
profound retreat from mature behavior; rather, as shown 
above, the veteran has had at least some mature interactions 
with family and friends and was able to serve on his local 
school board.  The evidence thus reflects that the veteran 
has no had the totally incapacitating psychoneurotic symptoms 
or behavioral processes contemplated in the former criteria 
for a 100 percent rating.

As for the third criterion, the overall evidence does not 
establish that, but for his retirement due to age, the 
veteran has been as demonstrably unable to obtain or retain 
employment.  On December 2003 VA examination, the veteran 
indicated that he had last worked as a delivery driver in 
1992.  Significantly, he stated that he retired from that 
job, which he had held for more than ten years, because he 
reached the mandatory retirement age; he did not ascribe his 
retirement to his psychological symptoms.  Also, the veteran 
then stated that problems controlling his temper and 
depression associated with survivor guilt had discouraged him 
from looking for work, although he also indicated that he 
avoided confrontations with other motorists and had no 
physical fights in the previous two years.  

Moreover, during the September 2007 Board hearing, the 
veteran indicated that, only after he was "forced to 
retire" from his job as a truck driver did he "start[] with 
the post traumatic stress stuff" (p. 5).  He testified that 
he did not subsequently seek employment because he did not 
think he could handle it due to his PTSD symptoms (p. 8).  
However, the veteran's actual symptoms have not been shown to 
render him unable to obtain and retain employment; rather, as 
regards the termination of his most recent job, the veteran, 
himself, attributed his retirement to unrelated factors.  In 
addition, while, during the hearing, the veteran expressed 
his subjective belief that he could not handle employment due 
to his PTSD symptoms, including his depression and inability 
to control his temper, the medical evidence reflecting his 
reported symptoms and examination findings reflect that he 
has been able to exercise come control over his temper, and 
that he has been able to function in a manner that would 
allow him to obtain and retain employment, such as when he 
served on his local school board.  Thus, the overall evidence 
does not reflect that the veteran has been demonstrably 
unable to obtain or retain employment due to his PTSD 
symptoms.

In reaching the above-noted conclusion, the Board has 
considered the RO's statement in the May 2001 decision 
granting a TDIU that the veteran's industrial impairment was 
such that he could not pursue gainful employment.  However, 
for the reasons expressed above, the Board finds that the 
veteran's PTSD does not, in fact, impair him to the extent 
that he is demonstrably unable to obtain or retain 
employment.  As neither the RO's decision granting a TDIU or 
its statements in doing so are binding on the Board, the 
Board cannot disregard the factual findings noted above 
solely on the basis of the RO's May 2001 comments in granting 
the veteran a TDIU.  See 38 U.S.C.A. §§ 7104(c), 7252 (West 
2002 & Supp. 2007); 38 C.F.R. § 20.101(a) (2007) (listing 
authorities binding on the Board).  Significantly, the Board 
also notes that, in the May 2001 decision granting a TDIU, 
the RO also referred to the veteran's other service-connected 
disabilities, i.e., his cold injury residual that caused him 
to use a cane to walk and be unsteady on his feet, whereas 
the matter before the Board is confined to whether the 
veteran's PTSD, alone, has resulted in the total social and 
industrial impairment required for a 100 percent rating under 
the former rating criteria.

Under the revised criteria, PTSD is still rated under 
38 C.F.R. § 4.130, DC 9411, but all psychiatric disabilities 
are now rated under a general rating formula for mental 
disorders.  Under the revised criteria, a 70 percent rating 
is warranted where there is occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective relationships.

A 100 percent rating is assignable for total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Considering the pertinent evidence in light of the revised 
criteria, the Board also finds that a 100 percent rating is 
not warranted.

As indicated above, since February 3, 1997, the veteran's 
thought processes have not been grossly impaired; rather, he 
has been oriented without disordered perceptions, thinking 
was logical and goal oriented without evidence of underlying 
or formal thought disorder, and judgment and insight have 
been present.  As noted above, the veteran denied 
hallucinations or delusions on the May 1998, January 2001, 
and December 2003 VA examinations.  Moreover, during those 
examinations, it was noted that his behavior was generally 
appropriate and that he was able to control his temper to 
avoid hurting himself or others.  Additionally, the veteran 
has not indicated that he could not perform the activities of 
daily living, and, on December 2003 VA examination, he was 
appropriately groomed.  While the VA examination reports 
reflect that the veteran had some recent memory loss and 
concentration difficulties, there has been no evidence of 
memory loss for names of close relatives, his own occupation 
or his own name; rather, as indicated above, the veteran has 
been  able to describe his family and employment history in 
detail.  

Consequently, the overall evidence reflects that, while the 
veteran's PTSD symptoms have caused significant occupational 
and social impairment-consistent the assigned 70 percent 
rating, they have not resulted in the total occupational and 
social impairment required for a 100 percent rating under the 
revised criteria.  

In evaluating the veteran's PTSD, the Board has also 
considered the GAF scores assigned, and the definition of 
those scores.  According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), the GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness." There is no question that the GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. 
Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 
Vet. App. 240 (1995). However, the GAF score assigned in a 
case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; 
rather, they must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a) 
(2007).

In this case, the GAFs assigned since February 3, 1997-50 in 
February 1997, 45 in May 1998, 41 in January 2001, 44 to 50 
between December 2002 and December 2003, and 48 in December 
2003-are consistent with the Board's conclusion that the 
veteran has not met the former or revised criteria for a 100 
percent rating.  

Pursuant to the DSM-IV, GAF scores from  41 to50 indicate 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  By contrast, GAF scores from  
31 to 40 are reflective of greater impairment (such as that 
contemplated in a 100 percent schedular rating):  some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  As, in case, each of the veteran's 
GAF scores assigned since February 3, 1997 have fallen 
between 41 and 50, the scores do not reflect, either 
individually or in concert, that the veteran's PTSD symptoms 
have caused the level of impairment required for a 100 
percent rating under any of the former or revised rating 
criteria. 

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
since February 3, 1997, the veteran's PTSD has reflected  so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (as cited in the December 2003 
SSOC).  For the reasons discussed above, the veteran's PTSD 
has not objectively been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 70 
percent rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of persuasive evidence of any of the factors noted 
above, the Board finds that the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met. 
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the claim for a rating in 
excess of 70 percent for PTSD, from February 3, 1997, must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against assignment of a 
higher rating, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

A rating in excess of 70 percent for PTSD, from February 3, 
1997, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


